DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach or fairly suggest identifying a portion of a channel state information (CSI) part 2 to be transmitted based on a priority of each of a plurality of CSIs in the CSI part 2, in case that a number of UCI symbols associated with the CSI part 2 exceeds a number of available UCI symbols associated with the CSI part 2. Where the CSI part 1 includes a rank indicator (RI) and a channel quality indicator (CQI), and wherein the CSI part 2 includes a precoding matrix index (PMI).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yang et al. (US 2018/0220413 A1) discloses a method for sending uplink control information (UCI) where a UE partitions at least one CSI report into a first part CSI1 and a second part CSI2. Where the first part CSI1 is associated with a first priority and the second part CSI2 is associated with a second priority. The UE determines whether the number of bits M1 of UCI required to be sent is greater than a preset number of bits Y1 of UCI available for sending. When the number of bits M1 of UCI required to be sent is not greater than a preset number of bits Y1 of UCI available for sending, M1-bit UCI is sent; and when M1 is greater than or equal to Y1, M1-Y1 bits of CSI information is deleted, and deletion may be determined according to an SC index or according to an SC index and the priority of CSI information. The UE transmits the UCI via a physical uplink control channel (PUCCH).
 	However, Yang does not explicitly teach identifying a portion of a channel state information (CSI) part 2 to be transmitted based on a priority of each of a plurality of CSIs in the CSI part 2, in case that a number of UCI symbols associated with the CSI part 2 exceeds a number of available UCI symbols associated with the CSI part 2, wherein the CSI part 1 includes a rank indicator (RI) and a channel quality indicator (CQI), and wherein the CSI part 2 includes a precoding matrix index (PMI);
transmitting, to a base station, the mapped UCI via a physical uplink shared channel (PUSCH), wherein the plurality of CSIs comprise wideband CSI and a plurality of subband CSIs, and wherein the wideband CSI has a higher priority than the plurality of subband CSIs.
	Park (US 2017/0041923 A1) discloses identifying CSI sub-parts when the required number of information bits for the UCI transmission exceed the available number of information bits for the UCI transmission. The UE transmits, to the BS, the UCI including part one CSI and a portion of CSI sub-parts via PUSCH.
 	However, Park does not explicitly teach identifying a portion of a channel state information (CSI) part 2 to be transmitted based on a priority of each of a plurality of CSIs in the CSI part 2, in case that a number of UCI symbols associated with the CSI part 2 exceeds a number of available UCI symbols associated with the CSI part 2, wherein the CSI part 1 includes a rank indicator (RI) and a channel quality indicator (CQI), and wherein the CSI part 2 includes a precoding matrix index (PMI); wherein the plurality of CSIs comprise wideband CSI and a plurality of subband CSIs, and wherein the wideband CSI has a higher priority than the plurality of subband CSIs.
	Lee et al. (US 2018/0198590 A1).
	Lee et al. (US 2018/0076924 A1).
	Nagata et al. (US 2015/0215022 A1).
	Yang et al. (US 8,995,373 B2).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477